Case: 1:20-cv-00911-TSB Doc #: 1-1 Filed: 11/11/20 Page: 1 of 4 PAGEIDIHLRD
MARY L. SWAIN

BUTLER COUNTY
CLERK OF COURTS
11/02/2020 12:54 PM
CV 2020 171 1636

Robert B. Acciani - 0096025

Attorney for Plaintiff
COURT OF COMMON PLEAS
CIVIL DIVISION
BUTLER COUNTY, OHIO
VALERIE A SUMATE : Case #:
6514 Lakota Point Lane :
Liberty Township, OH 45044
Plaintiff
Judge:
VS.
WALMART, INC. d/b/a WALMART : COMPLAINT
Serve: CT Corporation System : (Refiling of Case No. CV 2018 04 0973 Judge:
4400 Easton Commons Way, Suite 125 : Greg Stephens)
Columbus, OH 43219 :
Defendant
FIRST CAUSE OF ACTION
1. At all times relevant, Defendant WalMart, Inc. (“Walmart”) was a corporation licensed to

and doing business within the State of Ohio specifically on May 4, 2016 in Butler County, Ohio.
2. On or about May 4, 2016, Defendant Walmart was operating as a for profit business.

3. On or about May 4, 2016, Defendant Walmart was open and doing business and
permitted invitees onto its premises.

4. On or about May 4, 2016 Plaintiff Valerie Sumate was an invitee on the premises of

Defendant Walmart located at 3201 Hamilton Princeton Rd., Hamilton, OH 45011.
Case: 1:20-cv-00911-TSB Doc #: 1-1 Filed: 11/11/20 Page: 2 of 4 PAGEID #: 5

5. At all times relevant, Defendant had a duty to inspect the premises and to make the
premises safe and free from unreasonably dangerous and/or defective conditions which it knew
or should have known posed an unreasonable risk of harm to invitees such as Plaintiff.

6. On or about May 4, 2016, Defendant negligently failed to ensure that the premises,
including the automatic entrance doors, were safe and free from all dangerous conditions, and
defects.

7. On or about May 4, 2016, Defendant negligently maintained the premises at May 4, 2016
in an unreasonable and dangerous condition.

8. On or about May 4, 2016, Defendant had a duty of care to inspect its premises for
conditions, which would present a hazard to patrons such as Plaintiff.

9. On or about May 4, 2016, Defendant breached its duty of care by failing to inspect
for a dangerous condition, which was readily discoverable by Defendant.

10. On or about May 4, 2016, Defendant failed to correct a known dangerous condition on
the premises of May 4, 2016, which Defendant knew, or should have known, existed.

11. On or about May 4, 2016, Defendant through its agents or employees failed to warn or
otherwise notify Plaintiff of a dangerous condition on the premises of May 4, 2016, which
Defendant knew, or should have known, existed.

12. On or about May 4, 2016, Defendant through its agents or employees created an
unreasonable and dangerous condition on the premises on May 4, 2016.

13. As a direct and proximate result of Defendant's negligence, Plaintiff was struck by an
automatic sliding door located at the entrance of Defendant’s store at 3201 Hamilton Princeton
Rd., Hamilton, OH 45011 and suffered an injury, including, but not limited to a wrist injury that

required surgery.
Case: 1:20-cv-00911-TSB Doc #: 1-1 Filed: 11/11/20 Page: 3 of 4 PAGEID #: 6

14. As a direct and proximate result of the carelessness and negligence of Defendant,
Plaintiff has suffered temporary and permanent bodily injuries, has endured pain and suffering
and will continue to do so in the future, has incurred medical expenses in an undetermined
amount and will continue to do so in the future and has lost the use and enjoyment of her good
health.
SECOND CAUSE OF ACTION

15. Plaintiff re-alleges the allegations contained the First Cause of Action as if fully
rewritten.
16. On or about on May 4, 2016, the instrumentality, the automatic sliding doors that struck
Plaintiff and caused her injury, were in the exclusive possession and control of Defendant.
17. At all times relevant, in the ordinary course of events the automatic sliding doors would
not have closed prematurely and struck Plaintiff if ordinary care had been observed.
18. | Because Defendant had exclusive possession, management and or control of the
automatic sliding doors, and in the ordinary course of events the incident that caused injury to
Plaintiff would not have occurred if ordinary care had been observed, the doctrine of Res Ipsa
Loquitur applies to Plaintiffs action.

WHEREFORE, Plaintiff demands for judgment against Defendant Walmart, Inc. in an
undetermined amount in excess of $25,000.00 (Twenty-Five Thousand Dollars), prejudgment

interest to be determined by the Court, plus costs and all other relief to which he may be entitled.
Case: 1:20-cv-00911-TSB Doc #: 1-1 Filed: 11/11/20 Page: 4 of 4 PAGEID #: 7

Respectfully Submitted,
O’CONNOR, ACCIANI & LEVY LPA

Refek Arcot

Robert B. Acciani - 0096025
Attorney for Plaintiff

Suite 1600

600 Vine Street

Cincinnati, Ohio 45202
Telephone: 513-241-7111
Facsimile: 513-241-7197
Email: BBA@oal-law.com

 
